Citation Nr: 0943645	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
condition.  

2.  Entitlement to an increased (compensable) evaluation for 
fracture, left foot.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to May 1963; 
and from February 1964 to March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the Veteran's application 
for entitlement to an increased (compensable) evaluation for 
fracture, left foot; and his claim for service connection for 
a bilateral shoulder condition.  In the same rating decision, 
the RO also re-evaluated the Veteran's bilateral hearing loss 
disorder, rating it at 20 percent disabling, effective 
February 9, 2005; granted the Veteran's claim for entitlement 
to individual unemployability, effective February 9, 2005; 
and granted basic eligibility to Dependents' Educational 
Assistance, effective from February 9, 2005.  The Veteran 
filed a timely Notice of Disagreement (NOD) in June 2006, 
specifically disagreeing with the RO's denial of a 
compensable evaluation for a left foot disorder and the 
denial of service connection for a bilateral shoulder 
condition.  As such, the remaining issues addressed in the 
August 2005 rating decision are not in appellate status and 
are not before the Board.  Subsequently, in September 2006, 
the RO provided a Statement of the Case (SOC).  In September 
2006, the Veteran filed a timely substantive appeal to the 
Board.   

The Board notes that, in a May 2007 VA record, a VA employee 
entered a notation indicating that the Veteran wished to 
withdraw his claim for service connection for a bilateral 
shoulder disorder.  Because the Veteran has not provided any 
confirmation of his desire to withdraw this claim, the Board 
will proceed with adjudication of his appeal.  

The Veteran did not request a hearing before the Board.  


FINDINGS OF FACT

1.  The Veteran's service records contain a single notation 
regarding an injury to the right shoulder region; however, 
subsequent service examinations and post-service treatment 
records are devoid of any reference to a right or left 
shoulder disorder until many years following service; the 
Veteran failed to report for a VA examination scheduled in 
conjunction with this claim; the record of evidence does not 
contain a medical opinion indicating a nexus between the 
Veteran's current right or left shoulder disorder and any 
incident of or finding recorded during service.

2.  The objective medical evidence of record indicates that 
the Veteran's status-post fracture of the left foot with a 
mild deformity of the proximal half of the distal phalanx of 
the left great toe is manifested by overall moderate but no 
more than moderate functional impairment.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral shoulder disorder, to 
include arthritis, is not warranted.  U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 
(2009).

2.  The criteria for a 10 percent evaluation, but no greater 
than 10 percent, for residuals of a left foot fracture have 
been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.16, 4.40, 
4.45, 4.71a, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

Regarding the increased rating claim, during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008), relating to VA's duty to notify 
Veterans filing increased rating claims, to include providing 
the specific rating criteria.  This decision, however, was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).
The Board finds that, in a March 2005 notice letter, the RO 
informed the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim; the 
information and evidence that the VA would seek to provide; 
the information and evidence the claimant was expected to 
provide; and the Vazquez requirement indicating that, in 
order to be granted an increased rating, the evidence would 
have to indicate a worsening of the condition..  The Board 
finds that, in a June 2006 notice letter, the Veteran was 
informed about the information required by both Dingess and 
the other information required by Vazquez (most of which is 
no longer required-see Vazquez-Flores v. Shinseki, supra).  
However, this notice was issued after the August 2005 rating 
decision from which the Veteran's claims arise. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the 
aforementioned notice letter, the RO re-adjudicated the 
appellant's claims, as demonstrated by the September 2006 
Statement of the Case (SOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing a fully compliant VCAA notification and 
re-adjudicating the claim in the form of a statement of the 
case to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a re-adjudication decision.  
Accordingly, the provision of adequate notice followed by a 
re-adjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006) (Mayfield II).  

In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) regarding the rule of prejudicial error.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service and VA treatment 
records.  The Board notes that the earliest post-service 
treatment record in the claims file indicating a diagnosed 
shoulder problem is a May 2002 X-ray report, noting minimal 
degenerative changes of the left shoulder.  The Board notes 
that this is consistent with an October 2002 written 
statement from the Veteran, indicating treatment for the 
condition in mid-2002.  However, in February 2005 and 
December 2006 statements, the Veteran recalled being treated 
by a doctor who diagnosed rheumatoid arthritis of the 
shoulder in December 2001, which is still many years post-
service.  The Board notes that this account contradicts the 
more contemporaneous sequence of events listed in the October 
2002 statement.  Moreover, despite being made aware of the 
need to provide contact information for all providers, the 
Veteran has not provided any information regarding this 
practitioner, thereby making acquisitions of her records 
impossible.  As such, the Board finds that the duty to assist 
has been satisfied in this instance to the extent possible 
and a remand is not necessary.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991) (finding that the duty to assist is not a one-way 
street and the Veteran has to cooperate to protect his 
interests).  

The Board notes that the Veteran's service treatment records 
for the years 1960 through 1963 are not on file and it is 
apparent that they are not available, presumably due to a 
1973 fire at the National Personnel Records Center.  In such 
situations, the VA has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit- 
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, the case law does not lower the legal standard for 
proving a claim, but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the Veteran.  See Russo v. Brown, 9 
Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against the VA, arising 
from missing records.  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005).  

Regarding the claim for a compensable rating for the 
Veteran's left foot disorder, the Board notes that the RO 
provided the Veteran a VA medical examination to determine 
the current extent of the disorder and its effect on his 
life.  

The record of evidence indicates that the RO scheduled a VA 
medical examination to determine the nature and etiology of 
his bilateral shoulder disorder in May 2007.  However, a VA 
record indicates that, on the date of the examination, the 
Veteran contacted the RO to tell them that he did not wish to 
participate in the examination.  Thus, he failed to report 
for the examination and clearly indicated he did not want 
such an evaluation to be rescheduled.  The Board notes that 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.  As such, the Board finds that there is no duty to 
provide an additional medical examination or medical opinion.  
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).
II.  Service Connection; Increased Rating

a.  Factual Background. 

(i).  Bilateral Shoulder Disorder

Regarding the Veteran's claim for service connection for a 
bilateral shoulder disorder, the Veteran essentially claims 
that he has rheumatoid arthritis in the shoulders and that 
such condition resulted from his service in Germany.  The 
records in this matter consist of service and VA treatment 
records.

As noted in the Introduction, the service treatment records 
from the Veteran's first term of service, lasting from June 
1960 to May 1963, are missing.  

In a February 1964 service pre-enlistment medical examination 
report, the examiner did not note any abnormality involving 
the Veteran's upper extremities.  

In a February 1970 service treatment record, the Veteran 
reportedly stated that he injured his right shoulder playing 
football six days prior to examination.  He indicated that he 
had pain through the upper right anterior chest when coughing 
or deep breathing.  Upon physical examination, the examiner 
noted that the Veteran's shoulder was not tender or swollen, 
and had a full range of motion.  The diagnosis was a sprain 
at the right lateral chest.  A contemporaneous X-ray report 
was negative.  Subsequent service treatment records do not 
include any notation regarding diagnosis or treatment for a 
shoulder disorder.    

Subsequent service treatment examinations in July 1973, 
December 1980, and October 1982 do not indicate any 
abnormality of the upper extremities.  In a March 1983 
service discharge medical examination report, the examiner 
did not note an abnormality involving the Veteran's upper 
extremities.  

Reviewing the post-service evidence, in an August 1993 VA 
treatment record, the Veteran reportedly indicated having 
right shoulder pain for approximately one month and also pain 
in his left shoulder.  The assessment was capsulitis of the 
left shoulder.

In a May 2002 VA treatment record, specifically an X-ray of 
the Veteran's left shoulder, the examiner noted minimal 
degenerative changes, but no acute traumatic injury.

In an October 2002 statement, the Veteran indicated that, 
approximately 18 months earlier, he noticed a lack of 
strength in his extended arms.  He said that this condition 
did not bother him until May 2002, when he began experiencing 
constant pain in his left shoulder.  He started taking over 
the counter medication and sought treatment from the VA in 
June 2002.  After treatment, the Veteran experienced intense 
pain in his right shoulder and neck area.  As the pain in the 
left shoulder had not ceased, the Veteran assumed it had 
migrated to the right shoulder.  

In a March 2004 VA treatment record, the examiner diagnosed 
impingement syndrome of the shoulders.  Subsequently, the 
examiner treated both shoulders with a cortisone injection.

In a July 2004 VA treatment record, the examiner performed 
another cortisone injection procedure.  Upon physical 
examination, the examiner diagnosed adhesive capsulitis.

In an August 2004 VA treatment record, specifically an X-ray 
of the Veteran's right shoulder, the examiner noted no bone 
or joint abnormality.  The diagnosis was a normal right 
shoulder.  

In a November 2004 VA treatment record, the examiner 
performed another cortisone injection procedure.  Upon 
physical examination, the examiner diagnosed current frozen 
shoulders, likely impingement syndrome of bilateral 
shoulders.

In a February 2005 statement, the Veteran reported that he 
experienced pain in both shoulders beginning in May 2001.  He 
recalled waiting eight months to see a doctor who was an 
expert in this field.  She told him that he probably had 
rheumatoid arthritis and gave him pills to treat the 
condition.  He remembered that X-rays were taken at that 
time.  He stated that his regular examiner subsequently told 
him that the condition was due to his age.  Eventually, an 
orthopedic physician listened to him and gave him shots for 
his shoulder in early 2002.  He stated that a recent examiner 
diagnosed him with "frozen shoulders."  The Veteran 
indicated that the examiner made the wrong diagnosis, because 
"frozen shoulders" was a disorder where the joints were 
locked and could not be moved.  

In a September 2005 statement, the Veteran stated that he 
spent tours of duty in Germany, where he lived in cold and 
wet conditions.  He suggested that these tours caused 
rheumatoid arthritis in his shoulders.  

In an October 2005 VA treatment record, the examiner 
performed another cortisone injection procedure.  Upon 
physical examination, the examiner diagnosed impingement, 
probable torn rotator cuff.

In a June 2006 statement, the Veteran indicated that he felt 
constant pain in his shoulders due to rheumatoid arthritis in 
his shoulders, as explained to him by a physical therapist.  
He indicated that he did not see a connection between the 
diagnosed arthritis and the frozen shoulders diagnosed in the 
VA treatment records.  The Veteran stated that his shoulder 
disorder resulted from his 22 years of service.  He stated 
that that service treatment records did not contain one-tenth 
of the problems he encountered while on active duty.  The 
Veteran requested a VA examination for his shoulders.

In a September 2006 statement, the Veteran stated that the 
only medical doctor who examined his shoulders diagnosed 
arthritis because the Veteran had rheumatic arthritis in his 
knees.  He stated that rheumatic arthritis was a disease of 
the whole body and caused his shoulder disorders.

In a May 2007 VA record, the VA worker noted that the Veteran 
cancelled his VA joints examination, stating that he "didn't 
care to be seen."  


(ii).  Fracture, left foot

The Veteran essentially states that his left foot disorder, 
caused by healed fractures of the left foot incurred during 
service, is manifested by more severe symptoms than 
contemplated in the current noncompensable rating.  The 
Veteran filed his claim for this disorder in February 2005.  
The record does not contain any VA treatment records 
indicating regular treatment for this disorder after the 
filing of the Veteran's claim.

In a September 2006 VA medical examination report, the 
Veteran reported that he had experienced pain in his foot 
equaling a six out of 10 five times per week when lifting 
weight.  He noted that his wife was very ill and, as he cared 
for her, he had to lift her many times per day.  He stated 
that he had no weakness, stiffness, swelling heat, or 
redness.  However, he did indicate experiencing fatigability 
and lack of endurance while lifting her weight daily.  He 
also reported fatigability and lack of endurance when 
standing, or walking more than 1/2 mile per day.  He stated 
that he took Excedrin daily for foot pain and used a shoe 
insert that helped to some degree.  He indicated experiencing 
moderate flare-ups, mostly when lifting heavy weight many 
times per day or walking 1/2 mile per day.  The Veteran stated 
that he did not experience any limitation of motion or 
functional impairment during these flare-ups.  He stated that 
this disorder had a mild to moderate effect on his daily 
activities.  Upon physical examination, the examiner noted 
range of motion findings as follows: dorsiflexion of 0 to 20 
degrees; plantar flexion of 0 to 45 degrees; inversion of 0 
to 30 degrees; and eversion of 0 to 20 degrees.  The examiner 
noted no change in motion upon repeated testing of the ankles 
and toes; and no additional limitation due to pain.  The 
examiner noted mild tenderness in the left mid-foot planter 
aspect and dorsally.  The Veteran's gait was normal without 
functional limitations.  The examiner noted some difficulty 
on rising on the heels.  The assessment was a remote left 
foot injury with a history of fractures and residuals.  In a 
subsequent X-ray report, the examiner noted a mild deformity 
of the proximal half of the distal phalanx of the left great 
toe that could represent an old posttraumatic deformity.  
Otherwise, he indicated a negative radiographic study of the 
left foot.  The diagnosis was a minor abnormality.  

In a September 2006 statement, the Veteran stated that his 
left foot was larger than his right, due to the healed 
fractures, and that the September 2006 VA examiner did not 
measure it.  He stated that the discomfort was in the middle 
of his instep.  He indicated that the sensation felt like "a 
layer 1/2 inch thick on bottom of my foot."  He stated that it 
was very painful at times and sometimes he could not walk 
without assistance.

b.  Law and Regulations.  

(i)  Service Connection

b.  Law and Regulations.  Service connection may be granted 
for disability due to disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any injury initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

(ii)  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §§ 4.1, 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  While the Veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The Veteran's disorder is rated under Diagnostic Code 5284.  
This code provides ratings for residuals of other foot 
injuries.  Moderate residuals of foot injuries are rated 10 
percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

The VA also must consider "functional loss" of a 
musculoskeletal disability separately from consideration 
under the diagnostic codes; "functional loss" may occur as a 
result of weakness, fatigability, incoordination or pain on 
motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995). The VA must consider any part of the 
musculoskeletal system that becomes painful on use to be 
"seriously disabled."

(iii).  Doctrine of Reasonable Doubt

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  

(i).  Entitlement to service connection for bilateral 
shoulder condition 

The Board finds that the preponderance of the evidence weighs 
against the Veteran's claim for service connection for a 
bilateral shoulder disorder. 

During the pendency of this appeal, the Veteran did not 
indicate any incident or occurrence in service that he 
thought caused a chronic shoulder condition.  Reviewing the 
service treatment records, the Board notes that the service 
treatment records for Veteran's initial term of service, 
lasting from June 1960 to May 1963, are missing from the 
file.  However, the February 1964 service pre-enlistment 
medical examination report, the examiner did not note any 
abnormality or pre-existing condition involving the Veteran's 
upper extremities.  The subsequent service treatment records 
contain a single notation relating to a right shoulder 
disorder, occurring in February 1970.  At the time, the 
examiner diagnosed a sprain at the right lateral chest and a 
contemporaneous X-ray report was negative.  The Board finds 
that any shoulder injury incurred in February 1970 apparently 
resolved prior to the Veteran's discharge from service as his 
separation examination was normal.  In fact, four subsequent 
service examinations, including a March 1983 service 
discharge examination, were negative for any pertinent 
abnormal findings.  Such evidence weighs against the claim.  
There is no post-service medical evidence of a shoulder 
disorder until, at earliest, August 1993, more than ten years 
after service.  The Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that also 
weighs against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

Reviewing the post-service evidence of record, the Board 
notes that the evidence contains several diagnoses for the 
Veteran's shoulder disorder, to include capsulitis, frozen 
shoulders, and impingement.  In his statements, the Veteran 
has indicated that an unnamed physician told him that he had 
rheumatoid arthritis.  Parenthetically, the Board notes that 
Veteran's report of what a health care provider purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  However, whatever the diagnosis, 
the medical evidence of record does not contain a competent 
medical opinion indicating a nexus between the Veteran's 
current bilateral shoulder disorder and service.  The Board 
notes that the RO scheduled the Veteran for an examination to 
determine the etiology of this disorder and the Veteran 
cancelled the examination.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991) (finding that the duty to assist is not a one-way 
street and the Veteran has to cooperate to protect his 
interests).  Without a competent medical opinion linking the 
Veteran's current shoulder disorder to service, the Board 
cannot grant service connection on the basis of the medical 
evidence currently of record.

Finally, the Board notes that the Veteran has been diagnosed 
with a current shoulder disability and has undergone 
treatment for it.  However, the evidence does not indicate 
that this current shoulder disability has been chronic and 
continuous since active service.  In this regard, the Board 
acknowledges the Veteran's statements of bilateral shoulder 
pain and recognizes that he is competent to report such 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Reviewing the evidence of record, the Veteran has not 
indicating experiencing a continuity of symptoms existing 
since service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  However, in the August 1993 VA 
treatment record, the Veteran indicated that he had 
experienced shoulder pain for a period of one month.  In 
recent statements, the Veteran indicated experiencing his 
current shoulder pain to, at the earliest, 2001.  Therefore, 
continuity of symptomatology has not been established  
through the Veteran's statements. 

The Veteran himself believes that he has rheumatoid arthritis 
of the shoulders that is causally related to his active 
service in the cold and damp conditions in Germany.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical diagnosis or causation.  A diagnosis of rheumatoid 
arthritis is made on the basis of clinical, laboratory and X-
ray examinations, which are interpreted by medical 
professions.  As a layman, the Veteran does not have the 
competence to make such a diagnosis, nor does he have the 
expertise to provide a competent opinion on the etiology of 
his shoulder disabilities.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the evidence of record fails to establish that 
any current bilateral shoulder disorder is causally related 
to active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a bilateral shoulder 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the Veteran's appeal must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.

(ii).  Entitlement to an increased (compensable) evaluation 
for fracture, left foot

The Board finds that the evidence weighs in favor of a rating 
of 10 percent for the fracture of the Veteran's left foot.  
In the September 2006 VA medical examination report, the 
examiner noted that the Veteran experienced mild tenderness 
in the left mid-foot planter aspect and dorsally.  Moreover, 
the Veteran has indicated that he wears shoe inserts due to 
this disorder and experiences pain upon heavy lifting or 
walking 1/2 mile.  Considering the finding of, the Veteran's 
accounts of the intensity of his foot pain and the resultant 
functional impairment, and the objective evidence of 
tenderness and a fracture deformity involving the great toe, 
along with the apparent need of a corrective shoe insert, the 
Board finds that the Veteran's left foot disorder is 
manifested by overall moderate functional impairment, which 
supports a 10 percent rating under Diagnostic Code 5284.  The 
medical evidence does not show more than a moderate 
impairment of the Veteran's foot due to this disorder as 
required for a higher rating.  The Board notes that the 
objective medical evidence did not find any limitation of 
motion of the foot due to the fracture.  Acordingly, a rating 
of 10 percent, but no greater than 10 percent, is warranted 
for the Veteran's left foot disorder.  The Board considered 
the benefit-of-the-doubt rule, but since the preponderance of 
the evidence is against the granting of an even higher 
rating, this doctrine is not for application.  38 U.S.C.A. § 
5107(b). 

Extraschedular Rating.  The Board also finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that left foot disorder has necessitated any let 
alone frequent hospitalizations.  The Board also notes that, 
during the pendency of this appeal, the Veteran has been 
considered totally unemployable due to his other compensable 
service-connected disabilities.  Considering these other 
disorders, the Board finds that the evidence does not 
indicate that a left foot disorder by itself caused marked 
interference with his employment.  In the absence of such 
factors, the criteria for submission for consideration for 
the assignment of an extraschedular rating for a bilateral 
shin disorder, pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for bilateral shoulder 
condition is denied.  

Entitlement to a 10 percent, but no greater than 10 percent, 
for residuals of a fracture of the left foot is granted, 
subject to the rules and regulations governing the payment of 
monetary benefits.





______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


